[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                       No. 06-10125                      December 19, 2006
                                                                       THOMAS K. KAHN
                                                                             CLERK
                           D. C. Docket No. 01-00518 CV-N

WILLIAM THOMAS KNOTTS,

                                                          Petitioner-Appellant,

                                           versus

RICHARD F. ALLEN,
Commissioner, Alabama Department of Corrections,
CHARLES E. JONES, Warden, et al.,

                                                          Respondents-Appellees.


                     Appeal from the United States District Court
                         for the Middle District of Alabama

                                  (December 19, 2006)

Before DUBINA and WILSON, Circuit Judges, and HODGES,* District Judge.

PER CURIAM:

____________________
       *Honorable Wm. Terrell Hodges, United States District Judge for the Middle District of
Florida, sitting by designation.
       Appellant/Petitioner, William Thomas Knotts (“Knotts”) appeals the district

court’s order denying him federal habeas relief pursuant to 28 U.S.C. § 2254.

       The issues presented on appeal are (1) whether the district court properly

denied habeas relief on Knotts’s claim of prosecutorial misconduct; and (2)

whether the district court properly denied habeas relief on Knotts’s claims of

ineffective assistance of counsel.

       Assuming that the arguments and comments made by the prosecutor during

the trial were improper, we conclude that Knotts’s closing argument and the trial

court’s instructions ameliorated the error, and that and the arguments and

comments were offset by the overwhelming evidence establishing Knotts’s guilt.

       We also conclude from the record that Knotts’s claims of ineffective

assistance of counsel are meritless.

       For the above-stated reasons, we affirm the district court’s order denying

Knotts habeas relief.

       AFFIRMED.1




       1
          Knotts was initially sentenced to death but, after the Supreme Court released its decision
in Roper v. Simmons, 543 U.S. 551, 125 S. Ct. 1183 (2005) (holding that states cannot execute a
juvenile under the age of 18), and while his federal habeas petition was pending before the
district court, Knotts’s case was remanded to state court, where the trial court re-sentenced him to
a term of life imprisonment without the possibility of parole.

                                                 2